Citation Nr: 1141382	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  04-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.

5.  Entitlement to an initial compensable evaluation for sinusitis.

6.  Entitlement to special monthly compensation on account of loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to March 1975 and from January 1991 to August 1991.  He also had additional periods of duty in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002, March 2003, January 2007, and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran, through his representative, submitted additional medical records, which were received at the Board on October 4, 2011.  Those records have been associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In August 2011, the Board remanded issues #1 through 3 listed on the title page to allow the Veteran an opportunity to have a hearing before the Board in San Juan, the Commonwealth of Puerto Rico.  For whatever reason, no hearing was scheduled, and the case was returned to the Board. 

At the time of the August 2011 Board remand, the Veteran had perfected appeals in connection with issues # 4 through 6 listed on the title page, but the Board did not include those issues as being part of the current appeal at that time.  These issues are part of the current appeal.  

The Board notes that in a July 2010 rating decision, the RO continued the 10 percent evaluation for degenerative joint disease of the left knee and denied service connection for (1) a left shoulder disability, (2) a right shoulder disability, (3) posttraumatic stress disorder, and (4) vertigo.  The Veteran submitted a notice of disagreement in December 2010 for all five issues, and the RO issued a statement of the case in September 2011.  The Veteran has not yet perfected an appeal as to these issues, and thus the Board has not included them on the title page.  

In September 2011, the Veteran's representative submitted a written request for a video conference hearing before the Board.  Accordingly, the case is REMANDED for the following action:

The RO should schedule a video conference hearing before the Board in connection with the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

